FILED
                              NOT FOR PUBLICATION                           JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RITA ISKENDERIAN; ARMEN                          No. 04-76516
 EJDARYAN; et al.,
                                                  Agency Nos. A078-105-913
               Petitioners,                                   A078-105-885
                                                              A078-105-957
   v.

 ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Rita Iskenderian and her husband and daughter, all natives and citizens of

Armenia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004) ,

and we deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility determination

because Iskenderian’s testimony was inconsistent with her asylum application and

her asylum interview statements regarding whether Armenian police raped her

during an arrest in March 1998, see id. at 962-63, 964 (adverse credibility

determination is supported where at least one of the identified grounds is supported

by substantial evidence and goes to the heart of the claim), and her explanation

does not compel a contrary conclusion, see Lata v. INS, 204 F.3d 1241, 1245 (9th

Cir. 2000). In the absence of credible testimony, Iskenderian’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Because Iskenderian’s CAT claim is based on testimony the IJ found not

credible, and there is no evidence in the record that compels a finding that it is

more likely than not she would be tortured if returned to Armenia, her CAT claim

fails. See id. at 1156-57.

       PETITION FOR REVIEW DENIED.


KV/Research                                2                                     04-76516